EXHIBIT 10.2

 

the mcclatchy company
EXECUTIVE SEVERANCE BENEFIT PLAN
(Effective as of AUGUST 7, 2019)

1. PURPOSE. 

The Compensation Committee (the “Compensation Committee”) of the Board of
Directors of The McClatchy Company has adopted this The McClatchy Company
Executive Severance Benefit Plan (the “Plan”), effective as of August 7, 2019
(the “Effective Date”).  The purpose of the Plan is to retain senior executives
and encourage dedication to their duties by ensuring the equitable treatment of
those who may experience an Involuntary Termination in connection with a Change
in Control.  The Plan thus provides each Participant with severance benefits
following the Participant’s Involuntary Termination in exchange for the release
described in the Plan and adherence to certain covenants protective of the
Company and its Affiliates. 

2. DEFINITIONS.

Whenever used in the Plan, the following capitalized words and phrases will have
the meanings set forth below. 

(a) “Accrued Compensation” means, with respect to a Participant: (i) any unpaid
base salary owed to such Participant for services rendered to the Date of
Termination; (ii) all vested benefits owed to such Participant under applicable
written plans and programs maintained by the Company, including, without
limitation, the Company’s 2012 Omnibus Incentive Plan and the Company’s 2018
Executive Retention Benefit Plan or any successor to either such plan, subject
to the terms and conditions of such plans or programs; (iii) reasonable business
expenses and disbursements incurred prior to the Date of Termination by such
Participant in accordance with the Company’s applicable written business expense
reimbursement policy; and (iv) any accrued but unpaid vacation payable in
connection with a termination of employment of such Participant under the
Company’s applicable vacation policy.    

(b) “Administrator” means, prior to the consummation of a Change in Control, the
Compensation Committee.  From and after the consummation of a Change in Control,
the Administrator will be a person or group of persons designated by the
Compensation Committee prior to or in connection with such Change in Control,
provided that any such person acting as Administrator is not an Eligible
Executive or a Participant under the Plan.

(c) “Affiliate” means any corporation or non-corporate entity that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 under the Securities Act of 1933, as amended. 

(d) “Annual Base Salary” means, with respect to a Participant, the greater of
(i)(A) if such Participant’s Involuntary Termination is on account of an event
described in Section ‎(i), the Participant’s annual base rate of salary in
effect immediately prior to the date the Participant is given Notice of
Termination and (B) if such Participant’s Involuntary Termination is on account
of an event described in Section ‎(ii), the Participant’s annual base rate of
salary in effect immediately prior to the date of the event giving rise to such
Involuntary Termination or (ii) the Participant’s annual base rate of salary in
effect immediately prior to the date of consummation of the Change in Control
giving rise to the CiC Period.



1

 




(e) “Annual Target Cash Incentive” means, with respect to a Participant, the
greater of (i)(A) if such Participant’s Involuntary Termination is on account of
an event described in Section ‎(i), the Participant’s annual bonus incentive
opportunity in effect immediately prior to the date the Participant is given
Notice of Termination and (B) if such Participant’s Involuntary Termination is
on account of an event described in Section ‎(ii), the Participant’s annual
bonus incentive opportunity in effect immediately prior to the date of the event
giving rise to such Involuntary Termination or (ii) the Participant’s annual
bonus incentive opportunity in effect immediately prior to the date of
consummation of the Change in Control giving rise to the CiC
Period.  Notwithstanding the foregoing, if a Participant’s bonus opportunity is
determined based on a period less than twelve (12) months, the percentage bonus
opportunity for such shorter period that includes the date the Annual Target
Cash Incentive is to be determined under this Section ‎(e) shall be applied to
the Participant’s Annual Base Salary and this dollar amount shall be the
Participant’s Annual Target Cash Incentive.

(f) “Board” means the Company’s Board of Directors.

(g) “Cause” means, with respect to an Eligible Executive, as determined by the
Administrator: (i) a willful failure by such Eligible Executive to substantially
perform the duties of his or her position with the Company and its Affiliates,
other than a failure resulting from such Eligible Executive’s complete or
partial incapacity due to physical or mental illness or impairment, or (ii) a
willful act by such Eligible Executive which constitutes gross misconduct and
which is materially injurious to the Company or an Affiliate.  No act, or
failure to act, by the Eligible Executive shall be considered “willful” unless
committed without a reasonable belief that the act or omission was in the
Company’s best interest. 

(h) “Change in Control” means the occurrence of any of the following: (i) the
sale, lease, conveyance, or other disposition of all or substantially all of the
Company’s assets to any “person” (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended, as now in effect or as hereafter
amended, and any successor thereto (the “Exchange Act”)), entity, or group of
persons acting in concert; (ii) any “person” or group of persons (other than any
member of the McClatchy family or any entity or group controlled by one or more
members of the McClatchy family) becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the total voting power represented by the
Company’s then outstanding voting securities; (iii) a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its controlling entity) at least 50% of the total voting power represented by
the voting securities of the Company or such surviving entity (or its
controlling entity) outstanding immediately after such merger or consolidation;
(iv) a contest for the election or removal of members of the Board that results
in the removal from the Board of at least 50% of the incumbent members of the
Board; or (v) the occurrence of a “Rule 13e-3 transaction” as such term is
defined in Rule 13e-3 promulgated under the Exchange Act.

(i) “CiC Period” means the period beginning 90 days prior to a Change in Control
and ending on the date that is the second (2nd) anniversary of such Change in
Control.

(j) “Code” means the Internal Revenue Code of 1986, as amended.  References to a
Code section will be deemed to be to that section as it now exists and to any
successor provision.

(k) “Company” means The McClatchy Company, a Delaware corporation. 

(l) “Confidential Information” means sensitive, proprietary or other
confidential information relating to the Company and its Affiliates, including
without limitation, trade secrets,

2

 




processes, practices, pricing information, billing histories, customer
requirements, customer lists, customer contacts, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities, new or
developing business for the Company, technological innovations in any stage of
development, the Company’s and its Affiliate’s financial data, long range or
short range plans, any confidential or proprietary information of others
licensed to the Company or its Affiliates, and all other data and information of
a competition-sensitive nature.

(m) “Date of Termination” means, with respect to a Participant, the date of
termination of the Participant’s employment with the Company and all Affiliates,
which will be specified in the applicable Notice of Termination and which, in
the case of an Involuntary Termination under Section ‎(ii), will be not less
than 60 days following the Company’s receipt of such Notice of Termination. 

(n) “Disability” means, with respect to an Eligible Executive, that the Eligible
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which has lasted, or
can be expected to last, for a continuous period of not less than six months or
which can be expected to result in death. 

(o) “Eligible Executive” means any key employee of the Company or an Affiliate
that the Administrator designates in writing as an Eligible Executive under the
Plan.

(p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. 

(q) “Involuntary Termination” means, with respect to a Participant, the
occurrence of either of the following during a CiC Period:

(i) the termination of the Participant’s employment with the Company and all
Affiliates by the Company or such Participant’s employing Affiliate without
Cause and other than by reason of the Participant’s death or Disability,
provided that the Company or the Affiliate, as applicable, may not terminate a
Participant’s employment hereunder unless and until the Company or the Affiliate
has delivered a Notice of Termination to the Participant; or 

(ii) the termination of the Participant’s employment with the Company and all
Affiliates by the Participant’s resignation from all positions the Participant
holds with the Company and its Affiliates after the occurrence of any one of the
following events undertaken or resulting without the Participant’s express
consent, unless, if correctable, such circumstances are fully corrected within
30 days of the Notice of Termination given in respect thereof:

(A) a material diminution in the Participant’s base compensation;

(B) a material diminution in the Participant’s authority, duties, or
responsibilities;

(C) a material change in the geographic location at which the Participant must
perform his or her duties, measured by distance.

An Eligible Executive’s resignation on account of a termination event described
in this Section 2(p)(ii) shall not be considered an Involuntary Termination
unless the Eligible Executive delivers a Notice of Termination to the Company
within 90 days after the initial occurrence of such termination event and the
Company or the Affiliate employing the Eligible Executive fails to cure the
event or

3

 




circumstance claimed to constitute the termination event within 30 days after
the Company’s receipt of such Notice of Termination.  If an Eligible Executive
does not terminate employment under this Section 2(p)(ii) within 180 days after
the initial occurrence of a termination event, the Eligible Executive will be
deemed to have waived his or her right to terminate employment under this
Section 2(p)(ii) on the basis of such termination event.

(r) “Notice of Termination” means, as the case may be, (i) a written notice of
Involuntary Termination under Section ‎(i) required to be delivered to a
Participant by the Company or an Affiliate employing the Participant, which must
set forth (A) the Date of Termination and (B) that the Involuntary Termination
is not on account of Cause or Disability (or must omit any reference to the
Involuntary Termination being on account of Cause or Disability), or (ii) a
written notice of Involuntary Termination under Section ‎(ii) required to be
delivered by a Participant to the Company, which must set forth (A) the Date of
Termination and (B) with reasonable specificity, the event or circumstance
claimed to constitute the termination event.

(s) “Participant” means an Eligible Executive who becomes a participant in the
Plan pursuant to Section ‎3.

(t) “Protective Covenants” means, with respect to a Participant, the
restrictions and limitations described in Section ‎5.

(u) “Section 409A” means Section 409A of the Code and applicable Internal
Revenue Service guidance and Treasury Regulations issued under such section.

(v) “Vendor” means any of the Company’s or its Affiliates’ material suppliers,
vendors, contractors, consultants, advisors, representatives or agents that have
been involved in any project in which the Company or its Affiliates has at any
time within the preceding five years performed any significant development
efforts of which the Participant has significant knowledge.

3. PARTICIPATION.

An Eligible Executive will become a Participant in the Plan if the Eligible
Executive (a) receives from the Company or delivers to the Company, as the case
may be, a valid Notice of Termination and (b) actually experiences an
Involuntary Termination.  A Participant’s participation in the Plan is subject
to all of the terms and conditions of the Plan.  To participate in and receive
benefits under the Plan, each Participant agrees to observe all of the
provisions of the Plan and to comply with all decisions taken by the Company and
the Administrator in construing and administering the Plan.

4. Obligations of the Company Upon Involuntary Termination.

Subject to the requirements and conditions of this Section ‎4, if a Participant
experiences an Involuntary Termination, the Company will pay the Participant the
Accrued Compensation described in Section ‎(a) and, subject to satisfaction of
the release, Protective Covenant affirmation and other conditions of Section
‎(c), provide the Participant with the severance benefits described in Section
‎(b), in each case as follows:

(a) Accrued Compensation.  The Participant will be entitled to receive payment
of all Accrued Compensation.  The Accrued Compensation described in Section
2(a)(i) will be paid in accordance with the regular payroll otherwise applicable
to the Participant.  The Accrued Compensation described in Section ‎(a)(iii)
will be paid within 45 days after the submission of requests for reimbursement
in accordance with the applicable policies and procedures of the Company and in
any

4

 




event no later than the end of the calendar year following the calendar year in
which the Date of Termination occurs.  The Accrued Compensation described in
described in Sections ‎(a)(ii) and ‎(a)(iv) will be paid within the periods for
payment specified in the applicable benefit plans or employee programs (and any
award agreements thereunder).

(b) Severance Benefits.  The Participant will be entitled to receive a severance
benefit equal to the product of (i) the sum of (A) the Participant’s Annual Base
Salary, plus (B) the Participant’s Annual Target Cash Incentive, multiplied by
(ii) two.  Except to the extent required by Section ‎(iii), payment of such
amount will be made in cash in a lump sum as soon as reasonably practicable and
in no event more than 60 days following the Participant’s Date of Termination.  
 

(c) Entitlement to Benefits; Release of Claims; Agreement to Protective
Covenants.  As a condition to the Participant’s receipt of the severance
benefits described in Section ‎(b), the Participant must execute and deliver to
the Company a release of claims against the Company, its Affiliates and agents,
such release to be in a form and at the time determined by the Company, in its
reasonable discretion, but no earlier than the Date of Termination and allow
such release to become effective in accordance with its terms, but in any event
no later than 60 days following the Participant’s Date of Termination; and (A)
execute and deliver to the Company resignations of all officer and director
positions the Participant holds with the Company and its Affiliates; and (B)
execute and deliver to the Company an agreement affirming the Participant’s
acknowledgement of, and agreement to, the Protective Covenants, in each case no
later than 45 days after the Date of Termination or, if earlier, the date the
Company sets for delivery of the release of claims.  No severance benefits will
be payable under the Plan for the Participant’s Involuntary Termination if the
Participant does not execute such release in favor of the Company, or if the
Participant purports to rescind the release in whole or in part, or if the
Participant does not execute and deliver the agreements, instruments and other
documents described in Section ‎1(a)(ii), all within the time frames described
herein. 

(d) Mitigation.  Participants will not be obligated to seek other employment in
mitigation of the amounts payable under the Plan, and obtaining other employment
will in no event effect any reduction of the Company’s obligations to make the
payments and provide the benefits required under the Plan.

5. PROTECTIVE COVENANTS.

As a condition to any Participant’s right to receive the severance benefits
provided in Section ‎(b), such Participant agrees to and covenants as follows:

(a) Non-Solicitation.  During the Participant’s employment with the Company
and/or its Affiliates and for a twelve (12)-month period following the
Participant’s Date of Termination, the Participant agrees that the Participant
will not, except with the prior express written consent of the Board’s Chairman,
either directly or indirectly:

(i) Entice, induce or solicit, or attempt to entice, induce, or solicit, any
employee, independent contractor, or other personnel of the Company or an
Affiliate to leave employment or other service of the Company or an Affiliate;

(ii) Hire, on his or her own behalf or on behalf of another entity or person,
any employee, independent contractor, or other personnel who left employment or
other service of the Company or an Affiliate within one-year prior to the
Participant’s Date of Termination;



5

 




(iii) Advise, consult for, represent, or lobby on behalf of any business,
organization, person, third party, or other entity on matters adverse to the
Company; or

(iv) Entice, induce, or solicit, or attempt to entice, induce, or solicit, any
Vendor or customer to withdraw, curtail, cancel, or otherwise alter in an
adverse manner its business or relationship with the Company or an Affiliate.

(b) Confidential Information.  The Participant acknowledges that during such
Participant’s employment with the Company or the employing Affiliate, the
Participant has been given access to and has become acquainted with Confidential
Information. 

(i) The Participant agrees that during such Participant’s employment and at all
times thereafter, the Participant shall not, directly or indirectly,
communicate, disclose, or divulge to any person, or use for his or her own
benefit or the benefit of any person, in any manner, any Confidential
Information, except as required in the course of the Participant’s employment
with the Company or an Affiliate or as otherwise may be required by applicable
law.  Notwithstanding the foregoing, with respect to Confidential Information
that constitutes a trade secret, pursuant to 18 U.S.C. § 1833(b), an individual
may not be held liable under any criminal or civil federal or state trade secret
law for disclosure of a trade secret: (A) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (B) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

(ii) The Participant acknowledges that the Company’s Confidential Information is
a valuable, confidential, special, and unique asset of the Company and its
Affiliates, expensive to produce and maintain, and essential for the profitable
operation of their respective businesses.

(iii) All documents relating to the businesses of the Company and its Affiliates
including, without limitation, documents, including electronic records, whether
prepared by the Participant or otherwise coming into the Participant’s
possession, are the exclusive property of the Company and its applicable
Affiliates and must not be removed from the premises of the Company or its
Affiliates, except as required in the course of the Participant’s employment
with the Company or its Affiliates.  The Participant shall return all such
documents and electronic records (including any copies thereof) to the Company
upon the Date of Termination or upon the earlier request of the Company or the
Board.

(c) Non-Disparagement.  The Participant shall not publicly disparage the
Company, its Affiliates, or their respective officers or directors, and the
Company, its Affiliates, or their respective officers or directors shall not
publicly disparage the Participant.  Notwithstanding the foregoing, no provision
of the Plan shall preclude a Participant or a Participant’s successors or
members of the Board or of management of the Company or its Affiliates from
making truthful statements that are required by applicable law, regulation, or
legal process.

(d) Cooperation with Regard to Litigation.  The Participant agrees to cooperate
with the Company, during the Participant’s employment and after the Date of
Termination, by making himself or herself available to testify on behalf of the
Company or any Affiliate, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company and/or any
Affiliate in

6

 




any such action, suit, or proceeding, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company or an Affiliate as may be reasonably requested and
after taking into account the Participant’s post-termination responsibilities
and obligations.  The Company agrees to reimburse the Participant, on an
after-tax basis, for all reasonable expenses, including legal fees, actually
incurred in connection with the Participant’s provision of testimony or
assistance.

(e) Repayment; Forfeiture; Clawback.  Notwithstanding anything to the contrary
in the Plan, if the Participant fails to comply with the conditions of this
Section 5 on one or more occasions, the Participant will be required to repay
the full amount of the severance benefits provided in Section ‎(b) that have
previously been paid and will immediately forfeit all rights to the severance
benefits provided in Section ‎(b) that have not yet been paid.  The repayment
and forfeiture provisions of this Section ‎(e) will be in addition to, and not
in limitation of, any other remedies available to the Company or its Affiliates
at law or in equity.  In addition, any portion, up to and including the full
amount, of the severance benefits paid to a Participant pursuant to Section ‎(b)
will be repaid by the Participant to the Company or its Affiliates if and to the
extent that such severance benefits paid to such Participant are required to be
repaid pursuant to (i) any Company “clawback” or recoupment policy that is
adopted to comply with the requirements of any applicable law, rule, or
regulation, or otherwise, provided such policy is generally applicable to
Company executives and in effect as of the date of the Participant’s Date of
Termination; or (ii) any law, rule, or regulation.

(f) Additional Remedies.  The Participant acknowledges that the Company and its
Affiliates would not have an adequate remedy at law for monetary damages if the
Participant breaches the Protective Covenants in this Section 5.  Therefore, in
addition to other remedies, the Company and its Affiliates will be entitled to
seek specific enforcement and to seek injunctive and other equitable relief for
beach or threatened breach.

(g) Reformation of Protective Covenants.  If any Protective Covenant under
Section ‎5 is held by a court of competent jurisdiction to be enforceable only
if modified, the court is expressly authorized to modify, and the parties wish
that the court would so modify, the Protective Covenants (instead of severing
such otherwise unenforceable provision from the Plan in its entirety) to such
extent and in such manner as it deems warranted to carry out the intent of the
Protective Covenants to the maximum extent permitted by law.  If any Protective
Covenant is ultimately held to be unenforceable and thus stricken in its
entirety notwithstanding the desire of the parties as set forth above, any such
event shall not affect the validity of the remainder of the Protective
Covenants, the balance of which shall continue to be binding upon the Company
and its Affiliates and the Participants.

6. PARACHUTE LIMITATIONS. 

If any Participant is a “disqualified individual,” as defined in Section 280G(c)
of the Code, then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding entered into between the Participant
and the Company or an Affiliate, except an agreement, contract, or understanding
that expressly addresses Section 280G or Section 4999 of the Code (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Participant (including groups or classes of Participants or beneficiaries of
which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), any right of the Participant to any vesting, payment
or benefit under the Plan will be reduced or eliminated: (a) to the extent that
such right to exercise, vesting, payment, or benefit, taking into account all
other rights, payments, or benefits to or for the Participant under the Plan,
all Other Agreements, and all Benefit Arrangements, would cause any exercise,
vesting, payment, or benefit to the Participant under the Plan to

7

 




be considered a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code as then in effect (a “Parachute Payment”); and (b) if, as a result of
receiving such Parachute Payment, the aggregate after-tax amounts received by
the Participant from the Company under the Plan, all Other Agreements, and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by the Participant without causing any such payment or benefit to be
considered a Parachute Payment.  The Company will accomplish any reduction by
first reducing or eliminating any cash payments (with the payments to be made at
the latest date in the future being reduced first), then by reducing or
eliminating any accelerated vesting of performance-based equity awards, then by
reducing or eliminating any accelerated vesting of stock options or stock
appreciation rights, then by reducing or eliminating any accelerated vesting of
restricted stock, restricted stock units, or deferred stock units, then by
reducing or eliminating any other remaining Parachute Payments.

7. EMPLOYMENT STATUS. 

(a) Right to Terminate Employment.  The Plan will not be deemed to be an
employment contract between the Company or any Affiliate and any
Participant.  Nothing contained in the Plan including, without limitation, using
the term “Cause” to determine benefits under the Plan, will give any Participant
the right to be retained in the employ of the Company or any Affiliate or to
interfere with the right of the Company to discharge any Participant at any
time, nor will it give the Company or any Affiliate the right to require any
Participant to remain in its employ or to interfere with the Participant’s right
to terminate service at any time.

(b) Status Upon Date of Termination.  Beginning upon the Participant’s Date of
Termination, the Participant will cease to be an employee of the Company or any
Affiliate for any purpose.  The payment of severance benefits under the Plan
will be payments to a former employee.

8. CLAIMS AND REVIEW PROCEDURES. 

(a) Claims Procedure.  Any Eligible Executive (“claimant”) who has not received
benefits under the Plan that he or she believes should be paid may make a claim
for such benefits.  With respect to other claims under the Plan, the Company
will adjudicate such claims as follows:

(i) Initiation – Written Claim.  The claimant initiates a claim by submitting to
the Company a written claim for the benefits.

(ii) Timing of Company Response.  The Company will respond to such claimant
within 90 days after receiving the claim.  If the Company determines that
special circumstances require additional time for processing the claim, the
Company may extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

(iii) Notice of Decision.  If the Company denies part or the entire claim, the
Company will notify the claimant in writing of such denial.  The Company will
write the notification in a manner calculated to be understood by the
claimant.  The notification will set forth:

(A) The specific reasons for the denial,

(B) A reference to the specific provisions of the Plan on which the denial is
based,



8

 




(C) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(D) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and

(E) A statement of the claimant’s right to bring a civil action under Section
502(a) of ERISA following an adverse benefit determination on review.

(b) Review Procedure.  If the Company denies part or the entire claim, the
claimant will have the opportunity for a full and fair review by the Company of
the denial, as follows:

(i) Initiation – Written Request.  To initiate the review, the claimant, within
60 days after receiving the Company’s notice of denial, must file with the
Company a written request for review.

(ii) Additional Submissions – Information Access.  The claimant will then have
the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Company will also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

(iii) Considerations on Review.  In considering the review, the Company will
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(iv) Timing of Company Response.  The Company will respond in writing to such
claimant within 60 days after receiving the request for review.  If the Company
determines that special circumstances require additional time for processing the
claim, the Company may extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

(v) Notice of Decision.  The Company will notify the claimant in writing of its
decision on review.  The Company will write the notification in a manner
calculated to be understood by the claimant.  The notification will set forth:

(A) The specific reasons for the denial,

(B) A reference to the specific provisions of the Plan on which the denial is
based,

(C) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

(D) A statement of the claimant’s right to bring a civil action under Section
502(a) of ERISA.

9. ADMINISTRATION. 



9

 




(a) Administration.  The Plan is intended to constitute a severance Plan under
Title I of ERISA.  The Administrator will be the named fiduciary with respect to
the Plan and will act for the Company under the Plan.

(b) Powers of the Company.  The Administrator will have all powers necessary to
administer the Plan, including, without limitation, the sole power and
discretionary authority to (i) interpret the provisions of the Plan, (ii)
establish rules for the administration of the Plan, and (iii) prescribe any
forms required to administer the Plan.

(c) Interpretation.  No Participant will receive a benefit under the Plan unless
the Administrator has determined that the Participant is entitled to the benefit
under the terms and conditions of the Plan.  The Administrator will have the
authority to interpret and construe all provisions of the Plan, and any such
interpretation or construction, and any other determination contemplated to be
made under the Plan by the Administrator will be final, binding, and conclusive,
absent manifest error. 

(d) Delegation.  The Administrator will have the power to delegate specific
duties and responsibilities to officers or other employees of the Company or
other individuals or entities.  Any such delegation by the Administrator may
allow further delegations by the individual or entity to which the delegation is
made.  The Administrator may rescind any delegation at any time.  Each person or
entity to which a duty or responsibility has been delegated will be responsible
for the exercise of such duty or responsibility and will not be responsible for
any act or failure to act of any other person or entity.

10. AMENDMENTS AND TERMINATION.

The Plan may be amended or terminated by the Administrator at any time;
provided, that no amendment or termination that would be materially adverse to
an Eligible Executive shall be made until the second (2nd) anniversary of the
Effective Date; provided,  further, that in the event of a Change in Control, no
amendment that would be adverse to an Eligible Executive shall be made until the
second (2nd) anniversary of the consummation of such Change in
Control.  Notwithstanding the foregoing, no amendment or termination shall be
made that would material impair the rights of Participants receiving severance
benefits under the Plan without such Participant’s written
consent.  Notwithstanding the foregoing, the Plan may be amended by the
Administrator at any time, without the consent of affected Participants and
without the consent of Eligible Executives in order to avoid having the Plan
become subject to the penalty provisions of Section 409A.

11. MISCELLANEOUS. 

(a) No Assignment.  No Participant will have any rights to sell, assign,
transfer, encumber, or otherwise convey the right to receive the severance
benefits due under the Plan, other than pursuant to the laws of descent and
distribution, and any attempt to do so will be null and void and of no effect.

(b) Binding Effect.  The Plan will inure to the benefit of and be binding upon
the Participants and their respective heirs and legal representatives.  The Plan
will inure to the benefit of and be binding upon the Company and its successors
and assigns.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform under the Plan in the same manner and to the same
extent as the Company would be required to perform under the Plan if no such
succession had taken place.  For purposes of this Section ‎(b), “Company” means
the Company as defined in Section ‎(k) and any successor to its business and/or
assets as described in this Section ‎(b) that assumes the Plan by operation of
law or otherwise. 



10

 




(c) Tax Withholding.  The Company will withhold any applicable income or
employment taxes that are required to be withheld from the Accrued Compensation
and severance benefits provided under the Plan.

(d) Severability.  If any provision of the Plan is determined to be illegal or
unenforceable by any court of law in any jurisdiction, the remaining provisions
of the Plan will be severable and enforceable in accordance with its terms, and
all provisions will remain enforceable in any other jurisdiction. 

(e) Dispute Resolution. 

(i) Governing Law; Jurisdiction; Waiver of Jury Trial.  The Plan will be
construed and interpreted in accordance with the laws of the State of
California, without regard to its conflict of laws principles.  All suits,
actions, and proceedings relating to the Plan will be brought only in the courts
of the State of California located in Sacramento County or in the United States
District Court for the Eastern District of California in Sacramento,
California.  The Company and the Participant hereby consent to the personal
jurisdiction of the courts described in this Section ‎(e) for the purpose of all
suits, actions, and proceedings relating to the Plan.  The Company and the
Participant each waive all objections to venue and to all claims that a court
chosen in accordance with this Section ‎(e) is improper based on a venue or
inconvenience.

to the fullest extent permitted by applicable law, Each participant agrees as a
condition of participating in this plan to waive any right to trial by jury in
respect of any proceeding, litigation or counterclaim based on, or arising out
of, under or in connection with the plan and to acknowledge that such waiver is
knowing, voluntary and intentional.

(ii) Attorneys’ Fees.  In the event that the Company, a Participant, an Eligible
Executive or any other person institutes any legal suit, action or proceeding to
enforce the covenants contained in the Plan (or obtain any other remedy in
respect of any breach arising out of or relating to the Plan), and if the
Participant or Eligible Executive is the prevailing party in the suit, action or
proceeding, such Participant or Eligible Executive will be entitled to receive
from the Company, in addition to all other damages to which such Participant or
Eligible Executive may be entitled to from the Company, the reasonable costs
incurred by such Participant or Eligible Executive in conducting the suit,
action or proceeding, including reasonable attorneys’ fees and expenses and
court costs. 

(f) Benefit of Other Agreements.  The Administrator will reduce a Participant’s
payments and benefits under the Plan by any other statutory severance
obligations or contractual severance benefits, obligations for pay in lieu of
notice, and any other similar benefits payable to the Participant that are due
in connection with the Participant’s Involuntary Termination.

(g) Code Section 409A. 

(i) The Plan is intended to be exempt from Section 409A and will be interpreted,
construed, and administered in accordance with the applicable exemptions from
Section 409A to the maximum extent possible.  In connection therewith, for
purposes of Section 409A, each installment payment provided under the Plan will
be treated as a separate payment.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under the Plan
comply with or are exempt from Section 409A and in no event will the Company, it
Affiliates, the Board (or any member thereof), or any of their delegates be
liable for all or any portion of any taxes, penalties,

11

 




interest, or other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A. 

(ii) Notwithstanding any other provision of the Plan to the contrary, if any
payment or benefit provided to the Participant in connection with his or her
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, any amount or benefit that
otherwise would be payable or distributable under the Plan by reason of the
Participant’s Involuntary Termination will not be payable or distributable to
the Participant by reason of such circumstance unless the circumstances giving
rise to such Involuntary Termination meet any description or definition of
“separation from service” in Section 409A (without giving effect to any elective
provisions that may be available under such definition).  If this Section ‎(ii)
prevents the payment or distribution of any amount or benefit, such payment or
distribution will be made on the date, if any, on which an event occurs that
constitutes a “separation from service” under Section 409A or such later date as
may be required by Section ‎(iii). 

(iii) Notwithstanding any other provision of the Plan to the contrary, if any
payment or benefit provided to the Participant in connection with his or her
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Participant is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit will not be paid until the first payroll date to
occur following the six-month anniversary of the Participant’s Date of
Termination.  The aggregate of any payments that would otherwise have been paid
before the six-month delay will be paid to the Participant in a lump sum on such
first payroll date after the six-month delay, and, therefore any remaining
payments will be paid without delay in accordance with their original schedule.

 

***

 





12

 




To record adoption of the Plan by the Compensation Committee as of August 7,
2019, the Company has caused its authorized officer to execute the Plan.

the mcclatchy company

By:

Title:

 

13

 

